Filed with the U.S. Securities and Exchange Commission on July 29, 2014 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 585 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal period ended March 31, 2014 for seven series of the Trust: Hodges Fund, Hodges Small Cap Fund, Hodges Small Intrinsic Value Fund, Hodges Small-Mid Cap Fund, Hodges Pure Contrarian Fund, Hodges Blue Chip 25 Fund and Hodges Equity Income Fund. PROSPECTUS July 29, 2014 Hodges Fund Retail Class Ticker HDPMX Institutional Class Ticker HDPIX Small Cap Fund Retail Class Ticker HDPSX Institutional Class Ticker HDSIX Small Intrinsic Value Fund Retail Class Ticker HDSVX Small-Mid Cap Fund Retail Class Ticker HDSMX Pure Contrarian Fund Retail Class Ticker HDPCX Blue Chip 25 Fund Retail Class– Ticker: HDPBX Equity Income Fund Retail Class Ticker HDPEX www.hodgesfunds.com Hodges Capital – Managing Equity Funds Since 1992 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Table of Contents SUMMARY SECTION 2 HODGES FUND 2 HODGES SMALL CAP FUND 7 HODGES SMALL INTRINSIC VALUE FUND 12 HODGES SMALL-MID CAP FUND 17 HODGES PURE CONTRARIAN FUND 21 HODGES BLUE CHIP 25 FUND 27 HODGES EQUITY INCOME FUND 32 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 38 PRINCIPAL INVESTMENT STRATEGIES 39 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 47 PORTFOLIO HOLDINGS INFORMATION 51 MANAGEMENT OF THE FUNDS 52 SHAREHOLDER INFORMATION 54 ACCOUNT AND TRANSACTION POLICIES 61 EXCHANGING SHARES 62 TOOLS TO COMBAT FREQUENT TRANSACTIONS 62 DIVIDENDS AND DISTRIBUTIONS 63 TAX CONSEQUENCES 63 RULE 12b-1 AND OTHER SERVICE FEES 64 INDEX DESCRIPTIONS 64 FINANCIAL HIGHLIGHTS 66 PRIVACY NOTICE 76 SUMMARY SECTION HODGES FUND (Retail Class) HDPMX(Institutional Class) HDPIX Investment Objective The Hodges Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Hodges Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Institutional Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase (Retail Class) and within 60 days of purchase (Institutional Class)) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 0.24% 0.16% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.35% 1.02% Example This Example is intended to help you compare the costs of investing in the Hodges Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Hodges Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Hodges Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Hodges Fund Retail Class Shares $137 $428 $739 $1,624 Institutional Class Shares $104 $325 $563 $1,248 Portfolio Turnover The Hodges Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Hodges Fund’s performance.During the most recent fiscal year, the Hodges Fund’s portfolio turnover rate was 105% of the average value of its portfolio. Table of Contents - Prospectus 2 Principal Investment Strategies The Hodges Fund invests in common stocks of companies of any market capitalization, small, medium or large.The Fund managers invest in what could be described as value situations.In selecting investments, the Advisor can also invest where it is deemed appropriate in companies whose shares are out of favor, but appear to have prospects for above-average growth over an extended period of time. Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund may also invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks or security indices.The Fund may also sell options and write “covered” call options. The Hodges Fund may also invest up to 25% of its net assets in moderate growth stocks whose shares offer a high dividend yield and in the stocks of foreign companies which are U.S. dollar denominated and traded on a domestic national securities exchange, including American Depositary Receipts (“ADRs”). The Advisor will consider selling a security in the Hodges Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Hodges Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock.The Fund’s portfolio turnover could exceed 100% in a given year.A high portfolio turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Hodges Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Hodges Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Hodges Fund may seek to hedge investments or realize additional gains through short sales.Because the Hodges Fund may short positions it does not own, potential losses to the Hodges Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Hodges Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Hodges Fund shareholders. Table of Contents - Prospectus 3 · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Hodges Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Performance The following performance information provides some indication of the risks of investing in the Hodges Fund.The bar chart below illustrates how Retail Class shares of the Hodges Fund’s total returns have varied from year to year for the past 10 calendar years.The table below illustrates how the Hodges Fund’s average annual total returns for 1, 5 and 10-year periods compare with that of a broad-based securities index.The Hodges Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Fund Calendar Year Total Returns as of December 31 Retail Class Table of Contents - Prospectus 4 The Hodges Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2014 was 11.84%. Highest Quarterly Return: 3Q, 2009 29.30% Lowest Quarterly Return: 4Q, 2008 -32.21% Average Annual Total Returns as of December31, 2013 Hodges Fund 1 Year 5 Years 10 Years Retail Class Shares Return Before Taxes 57.24% 21.12% 9.40% Return After Taxes on Distributions 57.21% 21.12% 9.17% Return After Taxes on Distributions and Sale of Fund Shares 32.43% 17.34% 7.74% Institutional Class Shares Return Before Taxes 57.60% 21.37% 9.64% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 32.39% 17.94% 7.41% Institutional Class shares commenced operations on December 12, 2008.Performance shown prior to the inception of Institutional Class shares reflects the performance of the Hodges Fund’s Retail Class shares. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (1992) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Table of Contents - Prospectus 5 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Hodges Fund Retail Class:$250 Institutional Class: $1,000,000 Retail Class:$50 Institutional Class:$50 Tax Information The Hodges Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Hodges Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 SUMMARY SECTION HODGES SMALL CAP FUND (Retail Class) HDPSX(Institutional Class) HDSIX Investment Objective The Hodges Small Cap Fund (the “Small Cap Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Institutional Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase(Retail Class) and within 60 days of purchase (Institutional Class)) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% None Other Expenses 0.23% 0.15% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.34% 1.01% Fee Waiver and/or Expense Reimbursement/Recoupment 0.02% 0.02% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.36% 1.03% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Small Cap Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Small Cap Fund to 1.40% and for Institutional Class shares of the Small Cap Fund to 1.15% of the Fund’s average net assets (the “Expense Caps”).The Expense Caps will remain in effect at least until July31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Table of Contents - Prospectus 7 Example This Example is intended to help you compare the costs of investing in the Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same (taking into account the Expense Caps only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Small Cap Fund Retail Class Shares $138 $426 $736 $1,614 Institutional Class Shares $105 $324 $560 $1,238 Portfolio Turnover The Small Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Small Cap Fund’s performance.During the most recent fiscal year, the Small Cap Fund’s portfolio turnover rate was 58% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the stocks of small capitalization (“small cap”) companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above-average growth prospects.The remaining 20% of the Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies, U.S.government securities and other investment companies including exchange-traded funds (“ETFs”).Although most of the Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets, and in American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective.Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund uses a “bottom-up” approach in investing.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund may also sell options purchased and write “covered” call options. The Advisor considers selling a security in the Small Cap Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Cap Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 8 Note:Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Cap Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided 30 days’ written notice upon such conditions.If the Small Cap Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Small Cap Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Small Cap Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Small Cap Fund may seek to hedge investments or realize additional gains through short sales.Because the Small Cap Fund may short positions it does not own, potential losses to the Small Cap Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Small Cap Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Small Cap Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Cap Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. Table of Contents - Prospectus 9 Performance The following performance information provides some indication of the risks of investing in the Small Cap Fund.The bar chart below illustrates how Retail Class shares of the Small Cap Fund’s total returns have varied from year to year.The table below illustrates how the Small Cap Fund’s average annual total returns for 1-year, 5-year and since inception periods compare with that of a broad-based securities index.The Small Cap Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Small Cap Fund Calendar Year Total Returns as of December 31 Retail Class The Small Cap Fund’s year-to-date return for Retail Class shares as of the most recent calendar quarter ended June30, 2014 was 9.48%. Highest Quarterly Return: 3Q, 2009 29.98% Lowest Quarterly Return: 2Q, 2009 -29.73% Average Annual Total Returns as of December31, 2013 Small Cap Fund 1 Year 5 Year Since Inception (12/18/07) Retail Class Shares Return Before Taxes 45.56% 29.75% 13.34% Return After Taxes on Distributions 44.58% 29.06% 12.84% Return After Taxes on Distributions and Sale of Fund Shares 26.54% 24.78% 10.74% Institutional Class Shares Return Before Taxes 46.04% 30.18% 13.73% Russell 2000® Total Return Index (reflects no deduction for fees, expenses or taxes) 38.82% 20.08% 8.99% The Small Cap Fund commenced operations on December 18, 2007.Institutional Class shares commenced operations on December 12, 2008.Performance shown prior to the inception of Institutional Class shares reflects the performance of the Small Cap Fund’s Retail Class shares. Table of Contents - Prospectus 10 After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2007) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2007) Eric J. Marshall, CFA President Inception (2007) Gary M. Bradshaw Senior Vice President Inception (2007) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Small Cap Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Small Cap Fund Retail Class:$1,000 Institutional Class:$1,000,000 Retail Class:$50 Institutional Class:$50 Tax Information The Small Cap Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Small Cap Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 11 SUMMARY SECTION HODGES SMALL INTRINSIC VALUE FUND (Retail Class) HDSVX Investment Objective The Hodges Small Intrinsic Value Fund (the “Small Intrinsic Value Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Intrinsic Value Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0 .85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 10.30% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 11.41% Fee Waiver and/or Expense Reimbursement/Recoupment -10.11% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.30% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Small Intrinsic Value Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the Small Intrinsic Value Fund to 1.29% (the “Expense Cap”).The Expense Cap will remain in effect at least until July 31, 2016.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Table of Contents - Prospectus 12 Example This Example is intended to help you compare the costs of investing in the Small Intrinsic Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Intrinsic Value Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Intrinsic Value Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Small Intrinsic Value Fund Retail Class Shares $132 $1,457 Portfolio Turnover The Small Intrinsic Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Small Intrinsic Value Fund’s performance.From the Fund’s inception (December 26, 2013) through the fiscal period ended March 31, 2014, the Fund’s portfolio turnover rate was 35% of the average value of its portfolio. Principal Investment Strategies The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies.The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Value Index.As of the last reconstitution date, May31, 2014, the market capitalization of companies in the Russell 2000® Value Index ranged from $169million to $4.1billion.The Fund will invest in companies whose market prices do not reflect their true values as determined by the Advisor.The Advisor seeks to buy securities of companies that it believes are undervalued, underfollowed and/or offer above-average growth prospects. Up to 20% of the Small Intrinsic Value Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies. These investments may include U.S.government securities and other investment companies, including exchange traded funds (“ETFs”).Although most of the Small Intrinsic Value Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets, and in American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective. From time to time, the Small Intrinsic Value Fund may engage in short-sale transactions with respect to up to 25% of its net assets. The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Small Intrinsic Value Fund may also sell options purchased and write “covered” call options.The Small Intrinsic Value Fund is permitted to invest up to 10% of its net assets in securities futures and options. Table of Contents - Prospectus 13 The Small Intrinsic Value Fund uses a “bottom-up” approach in investing.The Fund invests in deep value situations that may sometimes require a longer time horizon.The Fund will typically seek companies that have a high amount of intrinsic asset value, low price to book ratios, above average dividend yields, low PE multiples, or the potential for a turnaround in the underlying fundamentals. The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio, if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Intrinsic Value Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Note:Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Intrinsic Value Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided 30 days’ written notice upon such conditions.If the Small Intrinsic Value Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Small Intrinsic Value Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Small Intrinsic Value Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Small Intrinsic Value Fund may seek to hedge investments or realize additional gains through short sales.Because the Fund may short positions it does not own, potential losses to the Fund are unlimited. · Portfolio TurnoverRisk:High Portfolio turnover involves correspondingly great expenses to the Small Intrinsic Value Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Hodges Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Although investments in ADRs, EDRs and GDRS may limit the Fund’s exposure to currency risk, it will not limit exposure to other foreign or emerging markets risk. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Intrinsic Value Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. Table of Contents - Prospectus 14 · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Newer Fund Risk:The Small Intrinsic Value Fund is newer with limited operating history and there can be no guarantee that the Fund will grow to or maintain an economically viable size. Performance Because the Small Intrinsic Value Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Performance information will be available after the Small Intrinsic Value Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Small Intrinsic Value Fund by comparing it against a broad measure of market performance.Updated quarterly performance information is currently available on the Fund’s website at www.hodgesfunds.com or by calling the Fund toll-free at 1-866-811-0224. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Eric J. Marshall, CFA President Inception (2013) Chris R. Terry, CFA Vice President Inception (2013) Derek R. Maupin Vice President Inception (2013) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2013) Gary M. Bradshaw Senior Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Small Intrinsic Value Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Small Intrinsic Value Fund Retail Class:$1,000 Retail Class:$50 Table of Contents - Prospectus 15 Tax Information The Small Intrinsic Value Fund intends to make distributions that are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Small Intrinsic Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 16 SUMMARY SECTION HODGES SMALL-MID CAP FUND (Retail Class) HDSMX Investment Objective The Hodges Small-Mid Cap Fund (the “SMID Fund”) seeks long-term capital appreciation through investments in the common stock of small and mid-capitalization companies. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the SMID Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase(Retail Class) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 4.11% Total Annual Fund Operating Expenses 5.21% Fee Waiver and/or Expense Reimbursement/Recoupment -3.81% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.40% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the SMID Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the SMID Fund to 1.40% (the “Expense Cap”).The Expense Cap will remain in effect at least until July 31, 2016.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Example This Example is intended to help you compare the costs of investing in the SMID Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the SMID Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years SMID Fund Retail Class Shares $143 $849 Table of Contents - Prospectus 17 Portfolio Turnover The SMID Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the SMID Fund’s performance.From the Fund’s inception (December26, 2013) through the fiscal period ended March 31, 2014, the Fund’s portfolio turnover rate was 6% of the average value of the portfolio. Principal Investment Strategies The SMID Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized (“small-mid”) capitalization companies.The SMID Fund defines small-mid capitalization companies as those whose market capitalizations, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2500® Index.As of the last reconstitution date, May31, 2014, the market capitalization of companies in the Russell 2500® Index ranged from $169million to $9.4 billion.The Fund is not required to sell equity securities whose market values appreciate beyond the upper end of this range after purchase. The SMID Fund primarily chooses investments that the Advisor believes are likely to have above-average growth or holds unrecognized relative value that can result in the potential for above-average capital appreciation.The SMID Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets.In addition, the SMID Fund may invest in U.S.government securities, and money market funds.The Fund may invest in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange including ADRs, EDRs and GDRs. From time to time, the SMID Fund may engage in short-sale transactions with respect to up to 25% of its net assets.The SMID Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The SMID Fund may also sell options purchased and write “covered” call options.The SMID Fund is permitted to invest up to 10% of its net assets in securities futures and options. The Advisor will use a “bottom-up” approach in selecting securities for the Fund’s portfolio.The SMID Fund is permitted to invest up to 20% of its net assets in microcap and large cap securities. The Advisor will consider selling a security in the SMID Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the SMID Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the SMID Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. Table of Contents - Prospectus 18 · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Small and Mid-SizedCompany Risk: Investments in small to mid-sized companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies. Small to mid-sized companies may be subject to greater market risk and have less trading liquidity than larger companies. They may also have limited product lines, markets, or financial resources. For these reasons, investors should expect the SMID Fund to be more volatile than a fund that invests exclusively in large-capitalization companies. · Management Risk:The Advisor may fail to implement the SMID Fund’s investment strategies and meet its investment objective. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Although investments in ADRs, EDRs and GDRS may limit the Fund’s exposure to currency risk, it will not limit exposure to other foreign or emerging markets risk. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The SMID Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The SMID Fund may seek to hedge investments or realize additional gains through short sales.Because the SMID Fund may short positions it does not own, potential losses to the SMID Fund are unlimited. · Portfolio TurnoverRisk:High Portfolio turnover involves correspondingly great expenses to the SMIDFund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Hodges Fund shareholders. · Newer Fund Risk:The SMID Fund is newer with limited operating history and there can be no guarantee that the Fund will grow to or maintain an economically viable size. Performance Because the SMID Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Performance information will be available after the SMID Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the SMID Fund by comparing it against a broad measure of market performance.Updated quarterly performance information is currently available on the Fund’s website at www.hodgesfunds.com or by calling the Fund toll-free at 1-866-811-0224. Table of Contents - Prospectus 19 Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2013) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2013) Eric J. Marshall, CFA President Inception (2013) Gary M. Bradshaw Senior Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Small-Mid Cap Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types SMID Fund Retail Class:$1,000 Retail Class:$50 Tax Information The SMID Fund intends to make distributions that are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the SMID Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 20 SUMMARY SECTION HODGES PURE CONTRARIAN FUND (Retail Class) HDPCX Investment Objective The Hodges Pure Contrarian Fund (the “Pure Contrarian Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Pure Contrarian Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.96% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 2.07% Fee Waiver and/or Expense Reimbursement/Recoupment -0.66% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.41% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Pure Contrarian Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Pure Contrarian Fund to 1.40% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Table of Contents - Prospectus 21 Example This Example is intended to help you compare the costs of investing in the Pure Contrarian Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Pure Contrarian Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Pure Contrarian Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Pure Contrarian Fund Retail Class Shares $144 $585 $1,053 $2,348 Portfolio Turnover The Pure Contrarian Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Pure Contrarian Fund’s performance.During the most recent fiscal year, the Pure Contrarian Fund’s portfolio turnover rate was 131% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Pure Contrarian Fund invests primarily in common stocks of companies with an attractive price and free cash flow (the relationship between the price of a company’s stock and that company’s available cash from operations, minus capital expenditures).Such companies may also include special situations companies that are experiencing management changes and/or are currently out of favor.The Pure Contrarian Fund will invest without regard to a company’s market capitalization size.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.In addition, the Fund may invest in U.S.government securities and money market funds.While the Pure Contrarian Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in foreign equity which include investments in emerging markets.Such investments in foreign securities may include direct investments and those of securities which are U.S.dollar denominated and trade on a domestic national securities exchange including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Pure Contrarian Fund is a non-diversified fund, which may result in the portfolio being strategically focused in certain issuers or sectors.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options and write “covered” call options. The Advisor will consider selling a security in the Pure Contrarian Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its appreciation potential.The Advisor may also sell a security if the basic thesis supporting the contrarian view on an investment materially changes due to unforeseen events.Such evaluation involves measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.Given the long-term nature of the Pure Contrarian Fund’s contrarian strategy, the portfolio turnover is likely to be less than 100% in a given year under normal market conditions. Table of Contents - Prospectus 22 Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Pure Contrarian Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Pure Contrarian Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Pure Contrarian Fund may seek to hedge investments or realize additional gains through short sales.Because the Pure Contrarian Fund may short positions it does not own, potential losses to the Pure Contrarian Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Pure Contrarian Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Pure Contrarian Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Pure Contrarian Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Table of Contents - Prospectus 23 · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Non-Diversification Risk:The Pure Contrarian Fund is non-diversified which means an increase or decrease in the value of a single security may have a greater impact on the Pure Contrarian Fund’s total return than would happen to a diversified fund. · Risks of Companies in “Special Situations:”The Pure Contrarian Fund’s investments in companies experiencing significant business problems could have a negative result in the Fund’s performance if the company does not realize the anticipated favorable prospects. Performance The following performance information provides some indication of the risks of investing in the Pure Contrarian Fund.The bar chart below illustrates how shares of the Pure Contrarian Fund’s total returns have varied from year to year.The table below illustrates how the Pure Contrarian Fund’s average annual total returns for 1-year and since inception periods compare with that of a broad-based securities index.The Pure Contrarian Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Pure Contrarian Fund Calendar Year Total Returns as of December 31 Retail Class The Pure Contrarian Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2014 was -0.06%. Highest Quarterly Return: 4Q, 2010 19.00% Lowest Quarterly Return: 3Q, 2011 -24.41% Table of Contents - Prospectus 24 Average Annual Total Returns as of December31, 2013 Pure Contrarian Fund 1 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes 46.69% 16.28% Return After Taxes on Distributions 41.99% 15.03% Return After Taxes on Distributions and Sale of Fund Shares 28.16% 12.78% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 32.39% 16.62% The Pure Contrarian Fund commenced operations on September 10, 2009. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2009) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Pure Contrarian Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Pure Contrarian Fund Retail Class:$1,000 Retail Class:$50 Tax Information The Pure Contrarian Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus 25 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Pure Contrarian Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 26 SUMMARY SECTION HODGES BLUE CHIP 25 FUND(Retail Class) HDPBX Investment Objective The Hodges Blue Chip 25 Fund (the “Blue Chip 25 Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Blue Chip25 Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses 1.11% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses 2.02% Fee Waiver and/or Expense Reimbursement/Recoupment -0.71% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.31% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Blue Chip 25 Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Blue Chip 25 Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Table of Contents - Prospectus 27 Example This Example is intended to help you compare the costs of investing in the Blue Chip 25 Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Blue Chip 25 Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Blue Chip 25 Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Blue Chip 25 Fund Retail Class Shares $133 $565 $1,022 $2,291 Portfolio Turnover The Blue Chip 25 Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Blue Chip 25 Fund’s performance.During the most recent fiscal year, the Blue Chip 25 Fund’s portfolio turnover rate was 71% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Blue Chip 25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.The Blue Chip 25 Fund defines large capitalization companies as those whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.In addition, the Fund may invest in U.S.government securities and money market funds.While the Blue Chip25 Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options. The Advisor will consider selling a security in the Blue Chip25 Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Table of Contents - Prospectus 28 Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Blue Chip 25 Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Blue Chip 25 Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Blue Chip 25 Fund may seek to hedge investments or realize additional gains through short sales.Because the Blue Chip 25 Fund may short positions it does not own, potential losses to the Blue Chip 25 Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Blue Chip 25 Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Blue Chip 25 Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Blue Chip 25 Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Performance The following performance information provides some indication of the risks of investing in the Blue Chip 25 Fund.The bar chart below illustrates how shares of the Blue Chip 25 Fund’s total returns have varied from year to year.The table below illustrates how the Blue Chip 25 Fund’s average annual total returns for 1-year and since inception periods compare with that of a broad-based securities index.The Blue Chip 25 Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Table of Contents - Prospectus 29 Hodges Blue Chip 25 Fund Calendar Year Total Returns as of December 31 Retail Class The Blue Chip 25 Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2014 was 5.47%. Highest Quarterly Return: 4Q, 2013 12.30% Lowest Quarterly Return: 3Q, 2011 -12.44% Average Annual Total Returns as of December31, 2013 Blue Chip 25 Fund 1 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes 40.21% 14.24% Return After Taxes on Distributions 36.41% 13.23% Return After Taxes on Distributions and Sale of Fund Shares 25.18% 11.30% Russell 1000® Index (reflects no deduction for fees, expenses or taxes) 33.11% 16.98% The Blue Chip 25 Fund commenced operations on September 10, 2009. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Table of Contents - Prospectus 30 Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2009) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Blue Chip 25 Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Blue Chip 25 Fund Retail Class:$1,000 Retail Class:$50 Tax Information The Blue Chip 25 Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Blue Chip 25 Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 31 SUMMARY SECTION HODGES EQUITY INCOME FUND(Retail Class) HDPEX Investment Objective The Hodges Equity Income Fund (the “Equity Income Fund”) seeks income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Equity Income Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.65% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.61% Total Annual Fund Operating Expenses 1.51% Fee Waiver and/or Expense Reimbursement/Recoupment -0.21% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(1) 1.30% (1) Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Equity Income Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for Retail Class shares of the Equity Income Fund to 1.30% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect at least until July31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Table of Contents - Prospectus 32 Example This Example is intended to help you compare the costs of investing in the Equity Income Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Equity Income Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Equity Income Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Equity Income Fund Retail Class Shares $132 $457 $804 $1,784 Portfolio Turnover The Equity Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Equity Income Fund’s performance.During the most recent fiscal year, the Equity Income Fund’s portfolio turnover rate was 41% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities. Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options.The Equity Income Fund may invest in investment-grade, convertible and non-convertible debt securities, U.S.government securities and money market funds.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.While the Equity Income Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”)), debt securities of companies, debt obligations of governments and their agencies and other similar securities.The Fund can invest in small, medium and large-cap as it has no limitations on the size of the market capitalization of equity securities in which it invests.The Fund may also invest up to 20% of its net assets in equity or debt securities of issuers that do not pay regular dividends or do not have a current cash distribution at the time of purchase.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options.The Fund issues dividends from net investment income on a quarterly basis.An investor may choose to have the quarterly dividend paid in cash or reinvested into the Fund. The Advisor will consider selling a security in the Equity Income Fund’s portfolio if the Advisor believes that security no longer meets the Advisor’s dividend payment or valuation criteria.Such evaluation will involve measuring a company’s ability to pay-out dividends on a sustainable basis and potential for additional appreciation in a security relative to its downside risk.If a stock’s risk parameters appear to outweigh its return opportunity, the stock may be sold.A stock may also be sold to meet redemptions or if more attractive investment alternatives are identified.The Advisor will also take tax considerations into account when making a sell decision.While the Equity Income Fund is managed with consideration given to tax efficiency, the Equity Income Fund’s portfolio turnover could exceed 100% in a given year.A high turnover has the potential to result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 33 Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Equity Income Fund.The following principal risks can affect the value of your investment: · General Market Risk:The market price of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Equity Income Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Equity Income Fund may seek to hedge investments or realize additional gains through short sales.Because the Equity Income Fund may short positions it does not own, potential losses to the Equity Income Fund are unlimited. · Portfolio Turnover Risk:High portfolio turnover involves correspondingly greater expenses to the Equity Income Fund, including brokerage commissions and dealer mark-ups and other transaction costs.This may also result in adverse tax consequences for Equity Income Fund shareholders. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Equity Income Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Large Company Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. Table of Contents - Prospectus 34 · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · Debt Security Risk:Debt securities are subject to the risk that they will decline in value because of changes in interest rates.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on debt securities from the resulting rate increases for that and other reasons could be swift and significant. · Convertible Security Risk:As with a straight fixed-income security, a convertible security tends to increase in market value when interest rates decline and decrease in value when interest rates rise. Like a common stock, the value of a convertible security also tends to increase as the market value of the underlying stock rises, and it tends to decrease as the market value of the underlying stock declines. Performance The following performance information provides some indication of the risks of investing in the Equity Income Fund.The bar chart below illustrates how shares of the Equity Income Fund’s total returns have varied from year to year.The table below illustrates how the Equity Income Fund’s average annual total returns for 1-year and since inception periods compare with that of a broad-based securities index.The Equity Income Fund’s past performance (before and after taxes) is not necessarily an indication of how it will perform in the future.Updated performance information is available on the Fund’s website at www.hodgesfunds.com. Hodges Equity Income Fund Calendar Year Total Returns as of December 31 Retail Class The Equity Income Fund’s year-to-date return as of the most recent calendar quarter ended June30, 2014 was 4.98% Highest Quarterly Return: 3Q, 2010 12.80% Lowest Quarterly Return: 2Q, 2010 -8.54% Table of Contents - Prospectus 35 Average Annual Total Returns as of December31, 2013 Equity Income Fund 1 Year Since Inception (9/10/2009) Retail Class Shares Return Before Taxes 23.63% 14.10% Return After Taxes on Distributions 21.84% 13.20% Return After Taxes on Distributions and Sale of Fund Shares 14.77% 11.34% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 32.39% 16.62% The Equity Income Fund commenced operations on September 10, 2009. After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or IRAs. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2009) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2009) Eric J. Marshall, CFA President Inception (2009) Gary M. Bradshaw Senior Vice President Inception (2009) Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (The Hodges Equity Income Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Fund Minimum Initial Investment for All Account Types Subsequent Minimum Investment for All Account Types Equity Income Fund Retail Class:$1,000 Retail Class:$50 Tax Information The Equity Income Fund’s quarterly distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus 36 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Equity Income Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 37 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES Each Fund’s investment objective described in the respective Summary Sections is non-fundamental and may be changed without shareholder approval upon 60 days’ written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives. Table of Contents - Prospectus 38 PRINCIPAL INVESTMENT STRATEGIES Changes in Policies.The Small Cap Fund, the Small Intrinsic Value Fund, the SMID Fund, the Blue Chip 25 Fund and the Equity Income Fund will not change their investment policies of investing at least 80% of their net assets in companies suggested by the Funds’ names without first changing the respective Fund’s name and providing shareholders with at least 60 days’ prior written notice. Temporary or Cash Investments.Under normal market conditions, each Fund will invest according to its principal investment strategies described above.However, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents, such as certificates of deposits, bankers’ acceptances, time deposits, commercial paper, short-term notes or money market instruments in response to adverse market, economic or political conditions.As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Short Sales.The Funds may engage in short sale transactions where a Fund sells securities it does not own in anticipation of a decline in the value of securities.In a short sale transaction, a Fund makes delivery of a security that is “borrowed” from a broker.A Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The Funds may not engage in short sale transactions if, after effect is given to any given short sale, the total market value of all securities “sold short” exceeds 25% of the value of a Fund’s net assets. Table of Contents - Prospectus 39 PRINCIPAL INVESTMENT STRATEGIES Hodges Fund (HDPMX and HDPIX) The Hodges Fund invests in common stocks of companies of any market capitalization, small, medium or large.It will own large, well-established growth companies, as well as, smaller emerging growth companies.The Fund managers invest in what could be described as value situations.In selecting investments, the Advisor can also invest where it is deemed appropriate in companies whose shares are out of favor, but appear to have prospects for above-average growth over an extended period of time. Although not a primary investment strategy, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks or security indices.The Fund may also sell options and write “covered” call options. The Hodges Fund may also invest up to 25% of its net assets in moderate growth stocks whose shares offer high dividend yields and in the stocks of foreign companies which are U.S.dollar denominated and traded on a domestic national securities exchange, including ADRs. The Advisor’s investments are typically directed to three main sectors: (a) core-growth type companies, many of which are household names, providing a foundation for long-term growth; (b)momentum-growth holdings, which are companies and industries representing unusual market interest and appreciation potential; and (c) value or contrarian companies that are currently out-of-favor or undiscovered, but that the Advisor believes will be recovering or discovered. The Advisor seeks to buy securities of companies that, in its opinion, are undervalued, reasonably priced and have the potential for continued consistent growth.The Advisor uses fundamental analysis of financial statements to select stocks of issuers that may have strong balance sheets, experienced management, above-average earnings growth potential and stocks that are attractively priced relative to their fundamental economic values. The Advisor also may purchase securities of companies in particular market segments that are currently out-of-favor if, in the Advisor’s opinion, such securities have potential for recovery.This is often referred to as a “contrarian” approach to investing. While economic forecasting and industry sector analysis play a part in the research effort, the Advisor’s stock selection process begins with an individual company.This is often referred to as a bottom-up approach to investing.From a group of companies that meet the Advisor’s standards, the Advisor selects the securities of those companies that it believes have the potential for above average growth of earnings over an extended period of time.Under normal market conditions, at least 55% of the value of the Hodges Fund’s total assets will be invested in common stocks selected for their growth potential. The Advisor will consider selling a security in the Hodges Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Hodges Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock.The Fund’s portfolio turnover could exceed 100% in a given year.A high portfolio turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 40 PRINCIPAL INVESTMENT STRATEGIES Small Cap Fund (HDPSX and HDSIX) Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in the stocks of small cap companies.The Small Cap Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund also may sell options purchased and write “covered” call options. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The Small Cap Fund’s investment style is flexible and the Small Cap Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The Small Cap Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Small Cap Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Advisor considers selling a security in the Small Cap Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Cap Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 41 PRINCIPAL INVESTMENT STRATEGIES Small Intrinsic Value Fund (HDSVX) The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies whose market prices do not reflect their true values as determined by the Advisor.The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies listed in the Russell 2000® Value Index.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The Small Intrinsic Value Fund’s investment style is flexible, and the Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Small Intrinsic Value Fund invests in deep value situations that may sometimes require a longer time horizon.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: · high amount of intrinsic asset value; · low price to book ratios; · above average dividend yields; · low price-to-earnings multiples; or · the potential for a turnaround in the underlying fundamentals. The Small Intrinsic Value Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Small Intrinsic Value Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.From time to time, the Small Intrinsic Value Fund also may sell options purchased and write “covered” call options.The Small Intrinsic Value Fund may invest up to 10% of its net assets in securities futures and options. The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.A high turnover could result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 42 PRINCIPAL INVESTMENT STRATEGIES Small-Mid Cap Fund (HDSMX) The SMID Fund invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small-mid capitalization.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The SMID Fund defines small-mid capitalization companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies listed in the Russell 2500® Index.Companies whose capitalization rise above this level after purchase continue to be considered small or mid cap companies for purposes of the 80% policy. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The SMID Fund’s investment style is flexible, and the Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The SMID Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, U.S. government securities and other investment companies, including ETFs.Although most of the Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The SMID Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.From time to time, the SMID Fund also may sell options purchased and write “covered” call options.The SMID Fund may invest up to 10% of its net assets in securities futures and options. The Advisor will consider selling a security in the Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.A high turnover could result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 43 PRINCIPAL INVESTMENT STRATEGIES Pure Contrarian Fund (HDPCX) The Advisor’s investment approach regarding the Pure Contrarian Fund is to make strategic long-term, and to a lesser extent, tactical short-term investments in stocks that appear undervalued and/or offer above average risk/reward characteristics.The Pure Contrarian Fund’s investment strategy typically seeks attractively valued companies on the basis of their long-term prospects for improving cash flow, earnings and positive returns on invested capital.This strategy targets common stocks of any market capitalization and may often include “special situation” companies that are experiencing management changes and/or are currently out of favor.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund also may sell options purchased and write “covered” call options. Under normal market conditions, the Pure Contrarian Fund invests primarily in common stocks of companies with an attractive price and free cash flow (the relationship between the price of a company’s stock and that company’s available cash from operations, minus capital expenditures). Due to the nature of investing in out-of-favor stocks, the Pure Contrarian Fund’s investment approach typically has a long-term time horizon.The primary benchmark for the Pure Contrarian Fund is the S&P 500® Index.Although not a principal investment strategy, the Pure Contrarian Fund may also invest up to 25% of its net assets in foreign equity, which include investments in emerging markets.Such investments in foreign securities may include direct investments and those of securities which are U.S. dollar denominated and trade on a domestic national securities exchange, including ADRs, EDRs and GDRs.In addition, the Pure Contrarian Fund may invest in U.S. government securities and money market funds. The Pure Contrarian Fund is a non-diversified fund, which may result in the portfolio being strategically focused in certain issuers or sectors.Although the Pure Contrarian Fund may ordinarily satisfy the requirements to be a diversified fund and operate as diversified, the classification as a non-diversified fund gives the portfolio managers greater flexibility to hold larger positions in a smaller number of stocks if such action is deemed prudent.The Fund is still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Investments will largely focus on stocks that have depressed share prices that may have resulted from a variety of company specific issues or challenges associated with broader economic conditions.These situations may include companies that are undergoing management changes, business model transitions, capital restructuring and/or are engaged in industries that appear near the trough of their business cycles.Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · The prospect for improving earnings and cash flow and/or unrecognized intrinsic assets; · The potential for debt reduction or improving balance sheets; · Currently executing a sound turnaround strategy; · Participate in cyclical industries that may improve; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Pure Contrarian Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its appreciation potential.The Advisor may also sell a security if the basic thesis supporting the contrarian view on an investment materially changes due to unforeseen events.Such evaluation involves measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.Given the long-term nature of the Pure Contrarian Fund’s contrarian strategy, the portfolio turnover is likely to be less than 100% in a given year under normal market conditions. Table of Contents - Prospectus 44 PRINCIPAL INVESTMENT STRATEGIES Blue Chip 25 Fund (HDPBX) The Advisor’s investment approach regarding the Blue Chip25 Fund is to make strategic long-term investments in the common stocks of U.S. companies with large capitalizations.The Blue Chip 25 Fund defines large capitalization companies as those whose market capitalizations, at the time of purchase, are within the range of market capitalization of companies constituting the S&P 500® Index.The Blue Chip25 Fund’s primary investment strategy targets a flexible approach of both value and growth stocks that have above average investment merits.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a primary investment strategy, the Fund also may engage in short selling and sell options purchased and write “covered” call options. Under normal market conditions, the Blue Chip25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.In addition, the Blue Chip25 Fund pursues a buy and hold investment strategy.The Blue Chip25 Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.In addition, the Fund may invest in U.S.government securities and money market funds.Although not a principal investment strategy, the Blue Chip25 Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including ADRs, EDRs and GDRs. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · Consistent high levels of profitability; · The prospect for rapidly growing earnings per share; · Strong balance sheets; · Competitive advantages; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Blue Chip25 Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Table of Contents - Prospectus 45 PRINCIPAL INVESTMENT STRATEGIES Equity Income Fund (HDPEX) The Advisor’s investment approach regarding the Equity Income Fund is to make strategic long-term investments in income producing equity securities.The Equity Income Fund’s primary investment strategy targets a flexible approach of both preferred and common stocks, as well as various types of convertible debt securities that generate income.The Equity Income Fund seeks dividend payments that provide investors a yield that exceeds the yield of the stocks comprising the S&P 500® Index. Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities.Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options.The Equity Income Fund may also invest up to 20% of its net assets in equity or debt securities of issuers that do not pay regular dividends or do not have a current cash distribution at the time of purchase.In addition, the Fund may invest in investment-grade non-convertible debt securities, U.S. government securities and money market funds.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.Although not a principal investment strategy, the Fund may also engage in short selling and may sell options purchased and write “covered” call options. The Equity Income Fund issues dividends from net investment income on a quarterly basis.An investor may choose to have the quarterly dividend paid in cash or reinvested into the Fund. Although not a principal investment strategy, the Equity Income Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including ADRs, EDRs and GDRs), debt securities of companies, debt obligations of governments and their agencies and other similar securities.The Fund has no limitations on the size of the market capitalization of equity securities in which it invests. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Such an approach involves fundamental analysis of a company’s long-term ability to provide attractive income returns to shareholders, sustainability of business models, competitive factors as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · Ability to pay dividends and/or positive dividend coverage ratio; · Consistent high levels of profitability and cash flow; · The prospect for dividend growth; · Strong balance sheets; · Profit visibility; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Equity Income Fund’s portfolio if the Advisor believes that security no longer meets the Advisor’s dividend payment or valuation criteria.Such evaluation will involve measuring a company’s ability to pay-out dividends on a sustainable basis and potential for additional appreciation in a security relative to its downside risk.If a stock’s risk parameters appear to outweigh its return opportunity, the stock may be sold.A stock may also be sold to meet redemptions or if more attractive investment alternatives are identified.The Advisor will also take tax considerations into account when making a sell decision.While the Equity Income Fund is managed with consideration given to tax efficiency, the Equity Income Fund’s portfolio turnover could exceed 100% in a given year.A high turnover has the potential to result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 46 PRINCIPAL RISKS OF INVESTING IN THE FUNDS The principal risks of investing in the Funds that may adversely affect a Fund’s net asset value (“NAV”) or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. General Market Risk (All Funds).General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Risk (All Funds).Since each Fund purchases equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Management Risk (All Funds).Management risk describes a Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Short Sales Risk (All Funds).Short sale strategies are riskier than “long” investment strategies.Short selling may harm a Fund’s investment performance if the Fund is required to close out a short position earlier than it had intended.This would occur if the lender required a Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until a Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.In addition, a Fund will incur certain transaction fees associated with short selling.Short sale strategies are often characterized as a form of leveraging or as speculative.There is no assurance that these strategies will protect against losses or perform better than non-speculative strategies.Each Fund uses short sales to protect against losses due to general movements in market prices; however, no assurance can be given that such strategies will be successful or that consistent absolute returns will be achieved. Portfolio Turnover Risk (All Funds).High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance.Each Fund may have a portfolio turnover rate in excess of 100%. Table of Contents - Prospectus 47 PRINCIPAL RISKS OF INVESTING IN THE FUNDS Foreign Securities Risk (All Funds).Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of the Fund, it is not expected that the Fund will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S. markets. Investment Style Risk (All Funds).Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.A Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Also, since growth companies usually invest a high portion of earnings in their business, growth stocks may lack the dividends of some value stocks that can cushion stock prices in a falling market.Growth oriented funds may underperform when value investing is in favor.Value stocks are those that are undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Value oriented funds may underperform when growth investing is in favor. Large Company Risk (All Funds, except for the Small Cap Fund, Small Intrinsic Value Fund and SMID Fund).Large company stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies.Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes.Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Futures and Options (Derivatives) Risk (All Funds).Each Fund may invest up to 10% of its net assets in futures and options.The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks.Each Fund may employ these techniques speculatively to enhance returns and not merely as hedging tools.The use of derivatives requires an understanding not only of the underlying instruments, but the derivative itself, without the benefit of observing the performance of the derivative under all possible market conditions.Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and the Fund’s assets being hedged, the potential illiquidity of the markets for derivative instruments, lack of availability due to new and developing markets, the risk that the counterparty to an over-the-counter (“OTC”) contract will fail to perform its obligations, or the risks arising from margin requirements and factors associated with such transactions. Small and Mid-Sized Company Risk (SMID Fund).Small and mid-sized cap stocks have historically been subject to greater investment risk than large cap stocks.The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large cap stocks.Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies.Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Table of Contents - Prospectus 48 PRINCIPAL RISKS OF INVESTING IN THE FUNDS Smaller Company Risk (All Funds, except for the SMID Fund and Blue Chip 25 Fund).Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares. Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Funds and other client accounts of the Advisor together may hold a significant percentage of a company’s outstanding shares.When making larger sales, a Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, a Fund’s NAV may be volatile. Debt Security Risk (Equity Income Fund).The prices of debt securities generally rise when interest rates decline and decline when interest rates rise.The longer the duration of a debt security, the more a change in interest rates affects the security’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on debt securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates.The price volatility of a debt security also depends on its maturity.Generally, the longer the maturity of a debt security, the greater its sensitivity to changes in interest rates.To compensate investors for this higher risk, debt securities with longer maturities generally offer higher yields than debt securities with shorter maturities.Debt securities are subject to credit risk.Credit risk is the possibility that an issuer will fail to make timely payments of interest or principal, when due.Securities rated in the lowest investment grade category have some risky characteristics and changes in economic conditions are more likely to cause issuers of these securities to be unable to make payments. Convertible Security Risk (Equity Income Fund).As with a straight fixed-income security, a convertible security tends to increase in market value when interest rates decline and decrease in value when interest rates rise. Like a common stock, the value of a convertible security also tends to increase as the market value of the underlying stock rises, and it tends to decrease as the market value of the underlying stock declines. Because its value can be influenced by both interest-rate and market movements, a convertible security tends not to be as sensitive to interest rates as a similar fixed-income security, and tends not to be as sensitive to changes in share price as its underlying stock. Non-Diversification Risk (Pure Contrarian Fund).The Pure Contrarian Fund is non-diversified, which means that the Fund may invest a greater percentage of its assets in a particular issuer or industry compared with diversified mutual funds.The change in value of any one security could affect the overall value of the Fund more than it would the value of a diversified fund. Risks of Companies in “Special Situations” (Hodges Fund and Pure Contrarian Fund).The Fund may invest in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery.For example, a special situation or turnaround may arise when, in the opinion of the Fund’s portfolio managers and/or investment personnel, the securities of a particular issuer will be recognized by the market and appreciate in value due to a specific development with respect to that issuer.Special situations may include significant changes in a company’s allocation of its existing capital, a restructuring of assets, or a redirection of free cash flow.For example, issuers undergoing significant capital changes may include companies involved in spin-offs, sales of divisions, mergers or acquisitions, companies emerging from bankruptcy, or companies initiating large changes in their debt to equity ratio.Companies that are redirecting cash flows may be reducing debt, repurchasing shares, or paying dividends.Special situations may also result from: (1)significant changes in industry structure through regulatory developments or shifts in competition; (2)a new or improved product, service, operation, or technological advance; (3)changes in senior management or other extraordinary corporate event; (4)differences in market supply of and demand for the security; or (5)significant changes in cost structure.The Fund’s performance could suffer from its investments in “special situations.” Table of Contents - Prospectus 49 Emerging Markets Risk (Small Cap Fund, Small Intrinsic Value Fund, SMID Fund and Pure Contrarian Fund). Emerging markets are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. Newer Fund Risk(Small Intrinsic Value Fund and SMID Fund).The Funds are newer with a limited operating history and there can be no assurance that they will grow to or maintain an economically viable size, in which case the Board of Trustees or the Advisor may determine to liquidate a Fund.A liquidation of a Fund can be initiated by the Board of Trustees without shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. Table of Contents - Prospectus 50 PORTFOLIO HOLDINGS INFORMATION A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”) and on the Funds’ website at www.hodgesfunds.com. Table of Contents - Prospectus 51 MANAGEMENT OF THE FUNDS Investment Advisor Each Fund has entered into separate investment advisory agreements (the “Advisory Agreements”) with Hodges Capital Management, Inc., 2905 Maple Avenue, Dallas, Texas 75201,under which the Advisor manages the Fund’s investments and business affairs subject to the supervision of the Board.The Advisor has been providing investment advisory services since 1990.The Advisor provides advice on buying and selling securities.The Advisor also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed by the Funds.As of June 30, 2014, the Advisor had over $2 billion in assets under management.Under the Advisory Agreements, the Advisor is entitled to receive a monthly management fee for its investment advisory services as shown in the table below.The fee is calculated daily and payable monthly as a percentage of each Fund’s average daily net assets.As further described below, the Funds, except for the Hodges Fund, are subject to an Expense Cap.Accordingly, for the fiscal year ended March31, 2014, the Advisor was effectively paid, net of any waivers, the amounts shown in the table below: Fund Management Fee Management Fee Paid After Fee Waiver and/or Expense Reimbursement/Recoupment Hodges Fund 0.85% 0.85% Small Cap Fund 0.85% 0.87% Small Intrinsic Value Fund 0.85% -2.41% Small-Mid Cap Fund 0.85% -0.77% Pure Contrarian Fund 0.85% 0.19% Blue Chip 25 Fund 0.65% -0.06% Equity Income Fund 0.65% 0.44% The Advisor typically executes a substantial portion of each Fund’s securities transactions through First Dallas Securities, Inc. (“First Dallas”), an affiliate of the Advisor.All such transactions are subject to the requirement that the Advisor seek best execution for all portfolio transactions.See “Execution of Portfolio Transactions” in the SAI. Fund Expenses The Funds are responsible for their own operating expenses.However, for each Fund except the Hodges Fund, the Advisor has contractually agreed to reduce its fees and pay expenses of the Fund to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding interest expense in connection with investment activities, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) will not exceed the amounts shown below as a percentage of the Fund’s average daily net assets (the “Expense Cap”). Fund Retail Class Expense Cap Institutional Class Expense Cap Hodges Fund None None Small Cap Fund 1.40% 1.15% Small Intrinsic Value Fund 1.29% N/A SMID Fund 1.40% N/A Pure Contrarian Fund 1.40% N/A Blue Chip 25 Fund 1.30% N/A Equity Income Fund 1.30% N/A Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the respective Fund, if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from a Fund to the Advisor will be subject to the applicable limitation on the Fund expenses.The current Expense Caps are in place through July31,2015, except for the Small Intrinsic Value Fund and the SMID Fund, whose Expense Caps are in place through July 31, 2016. Table of Contents - Prospectus 52 A discussion regarding the basis for the Board’s approval of the Advisory Agreements with the Advisor is available in the semi-annual report for the most recent period ending September30. Portfolio Managers Mr.Don W. Hodges and Mr. Craig D. Hodges are co-portfolio managers of the Hodges Fund investment portfolio.Messrs.Craig D. Hodges, Eric J. Marshall, Gary M. Bradshaw and Don W. Hodges are co-portfolio managers of the investment portfolio for the Small Cap Fund, the Blue Chip 25 Fund, the Equity Income Fund,the Pure Contrarian Fund and the SMID Fund.The Small Intrinsic Value Fund is a team managed portfolio.Eric J. Marshall, CFA serves as the lead portfolio manager of the Small Intrinsic Value Fund portfolio team, which includes Craig Hodges, Gary Bradshaw, Chris Terry, CFA and Derek Maupin.Each of the co-portfolio managers has equal authority to buy and sell securities for portfolio investments, but all major investment decisions are reviewed by the entire portfolio management team. DonW. Hodges has been a portfolio manager with the Advisor since 1990, has 54years of experience in the securities brokerage industry and previously served as President of a large regional brokerage firm.Don currently serves as Chairman of the Advisor’s Investment Committee.Don W. Hodges is the father of Craig D. Hodges. Craig D. Hodges has been a portfolio manager with the Advisor since 1999, where he has managed individual and institutional investment portfolios.He has 28years of experience in the investment industry and is Chief Investment Officer and Chief Executive Officer of the Advisor.Craig D. Hodges is the son of Don W. Hodges. Eric J. Marshall, CFA, joined the Advisor in 1997 and currently serves as President and Director of Research.Eric manages a number of investment portfolios and has 17years of experience in researching small cap stocks.He serves on the Board of Directors of the Advisor’s parent company, First Dallas Holdings, Inc. Gary M. Bradshaw has been a portfolio manager with the Advisor since 2001, has 29years of experience in the investment industry and serves as Senior Vice President.He serves on the Board of Directors of the Advisor’s parent company, First Dallas Holdings, Inc.Gary earned his MBA from East Texas State University and his BS from Virginia Tech. Chris R. Terry, CFA, joined the Advisor in 2002 and currently serves as a vice president and research analyst.Chris earned a BA in Economics from the University of Dallas and was awarded the Charter Financial Analyst (CFA) designation in 2009.Chris is also a member of the CFA Institute and the CFA Society of Dallas-Ft. Worth. Derek R. Maupinjoined the Advisor in 2009 and currently serves as a vice president and research analyst.Prior to joining the Advisor, he served as a registered representative/investment advisor with Edward D. Jones from 2007-2009.Derek earned a BBA and an MBA from West Texas A&M University. The SAI provides additional information about the portfolio managers’ compensation, other accounts they manage and their ownership of shares of the Funds. Table of Contents - Prospectus 53 SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Funds are sold at their NAV.The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Buy Shares”) by U.S. Bancorp Fund Services, LLC (“Transfer Agent”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Each Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. Table of Contents - Prospectus 54 Description of Classes The following table lists the key features of the Funds’ classes. Retail Class Institutional Class Minimum Initial Investment Hodges Fund (HDPMX) – $250 Small Cap Fund (HDPSX) – $1,000 Small Intrinsic Value Fund (HDSVX) - $1,000 SMID Fund (HDSMX) - $1,000 Pure Contrarian Fund (HDPCX) – $1,000 Blue Chip 25 Fund (HDPBX) – $1,000 Equity Income Fund (HDPEX) – $1,000 (HDPIX) $1,000,000 (HDSIX) $1,000,000 N/A N/A N/A N/A N/A Subsequent Minimum Investment All Funds – $50 Waiver/Reduction of Investment Minimum None Although not limited to the list below, the Advisor may waive or reduce the initial minimum investment in any of following circumstances: ·Retirement, defined benefit and pension plans; ·Bank or Trust companies investing for their own accounts or acting in a fiduciary or similar capacity; ·Institutional clients of the Advisor; ·Trustees and Officers of the Trust; and ·Employees of the Advisor and its affiliates and their immediate families (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minors Act accounts naming qualifying persons). Fees ·All Funds – Redemption/Exchange Fees as a percentage of amount redeemed/exchanged within 30days of purchase apply. ·12b-1 fee of 0.25% · Redemption/Exchange Fees as a percentage of amount redeemed/exchanged within 60days of purchase apply. Conversion Feature Subject to the Advisor’s approval, if investors currently holding Retail Class shares meet the criteria for eligible investors and would like to convert to Institutional Class shares, there are no tax consequences and investors are not subject to the redemption/exchange fees.To inquire about converting your Retail Class shares to Institutional Class shares, please call 1-866-811-0224. Not Applicable. Eligible Investors Includes accounts maintained through Financial Intermediaries. Designed for proprietary accounts of institutions.Such institutions include: ·financial institutions, ·pension plans, ·retirement accounts, ·qualified plans, ·corporations, trusts, estates, religious and charitable organizations. Table of Contents - Prospectus 55 How to Buy Shares You may purchase shares of a Fund by completing an account application.Your order will not be accepted until the completed account application is received by the Transfer Agent.Account applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a domestic financial institution.The Funds will not accept payment in cash, money orders and cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Funds do not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post dated checks, post dated online bill pay checks or any conditional order or payment.If your payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by a Fund as a result.The Funds do not issue share certificates.Each Fund reserves the right to reject any purchase in whole or in part. The minimum investment requirements may be waived from time to time. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. USA PATRIOT Act The USA PATRIOT Act of 2001 requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new account application, you will be required to supply a Fund with your full name, date of birth, social security number and permanent street address to assist each Fund in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, a Fund may temporarily limit additional share purchases.In addition, a Fund may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, a Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. If a Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.Each Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. By Mail. Initial Investment.To purchase a Fund’s shares by mail, complete and sign the enclosed account application and mail it, along with a check made payable to the applicable Fund to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY [Name of Fund] [Name of Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Subsequent Investment.If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the applicable Fund in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. Table of Contents - Prospectus 56 By Telephone. Subsequent Investment.If you have accepted telephone options on the account application and your account has been open for at least 15days, you may purchase additional shares by telephoning the Funds toll free at 1-866-811-0224.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. By Wire. Initial Investment. If you are making your first investment in a Fund, before you wire funds, please contact the Transfer Agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call the Transfer Agent at 1-866-811-0224 to advise of your wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. By Wire. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify the Transfer Agent at 1-866-811-0224 to advise them of your intent to wire funds.It is essential that your bank include complete information about your account in all wire instructions.Your bank may charge you a fee for sending a wire to a Fund. Your bank should transmit immediately available funds by wire in your name to: U.S. Bank National Association 777 E. Wisconsin Avenue Milwaukee, WI53202 ABA Routing Number 075000022 For credit to U.S. Bancorp Fund Services, LLC DDA #112-952-137 For further credit to:[Name of Fund] Shareholder Registration Shareholder Account Number Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.The Funds and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Funds at 1-866-811-0224. Purchases Placed with Financial Intermediaries.You may buy and sell shares of the Funds through certain financial intermediaries and their agents that have made arrangements with the Funds and are authorized to buy and sell shares of the Funds (collectively, “Financial Intermediaries”).Financial Intermediaries may have different investment minimum requirements than those outlined in this prospectus.Additionally, Financial Intermediaries may aggregate several customer accounts to accumulate the requisite initial investment minimum.Please consult your Financial Intermediary for their account policies.Your order will be priced at a Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.Each Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with a Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally 4:00p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Table of Contents - Prospectus 57 By Payment In-Kind. In addition to cash purchases, each Fund may, at its discretion, accept the purchase of Fund shares with a payment “in-kind” in the form of shares of stock, bonds or other securities.Generally, any securities used to buy Fund shares must be readily marketable; their acquisition consistent with a Fund’s objective and otherwise acceptable to the Advisor.If you purchase Fund shares in this manner, you will realize a capital gain or loss for federal income tax purposes on each security tendered. Automatic Investment Plan.For your convenience, each Fund offers an Automatic Investment Plan (“AIP”).Under this AIP, after your initial minimum investment of $250 for the Hodges Fund and $1,000 for the other Funds, you authorize a Fund to withdraw from your personal checking account each month an amount that you wish to invest, which must be at least $50.If you wish to enroll in the AIP, complete the appropriate section on the account application.Your signed account application must be received at least 15 business days prior to the initial transaction.A fee ($25) will be imposed if your AIP transaction is returned for any reason.A Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying USBFS sufficiently in advance of the next withdrawal.Please contact your financial institution to determine if it is an ACH member.Your financial institution must be an ACH member in order for you to participate in the AIP. The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call 1-866-811-0224 for additional information regarding a Fund’s AIP. Retirement Plans.The Funds offer IRA plans.You may obtain information about opening an IRA by calling 1-866-811-0224.If you wish to open another type of retirement plan, please contact your Financial Intermediary. Special Instructions for Institutional Class Shares.The Hodges Fund and Small Cap Fund offer Institutional Class shares primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.Institutional Class shares may also be offered through Financial Intermediaries that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in the Fund.If you are purchasing shares through a Financial Intermediary, you must follow the procedures established by your Financial Intermediary.Financial Intermediaries may aggregate several customer accounts to accumulate the requisite initial investment minimum.Your Financial Intermediary is responsible for sending your purchase order and wiring payment to the Transfer Agent.Your Financial Intermediary holds the shares in your name and receives all confirmations of purchases and sales.Financial Intermediaries placing orders for themselves or on behalf of their customers should call the Fund toll free at 1-866-811-0224, or follow the instructions below under “By Mail,” “By Telephone” and “By Wire.” How to Sell Shares In general, orders to sell or “redeem” shares may be placed either directly with the Funds, the Transfer Agent or with your Financial Intermediary.You may redeem part or all of your shares at the next determined NAV after a Fund or the Transfer Agent or Financial Intermediary receive your order.You should request your redemption prior to the close of the NYSE, generally 4:00p.m., Eastern time, to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. By Mail.You may redeem your shares by simply sending in a written request to the transfer agent.You should give your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration and, if necessary, should include a signature guarantee(s). No redemption request will become effective until all documents have been received in proper form by the Transfer Agent.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Transfer Agent at 1-866-811-0224 for further information concerning documentation required for a redemption of a Fund’s shares. Table of Contents - Prospectus 58 Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. You should send your redemption request to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY [Name of Fund] [Name of Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By Telephone and by Wire.If you accepted telephone options on the account application, you may redeem a Fund’s shares by telephone.To establish this option after your account is already open, call the Transfer Agent at 1-866-811-0224 for instructions. You may redeem up to $50,000 in shares by calling the Funds at 1-866-811-0224 prior to the close of trading on the NYSE, generally 4:00p.m., Eastern time.Redemption proceeds will be sent on the next business day to the mailing address that appears on the Funds’ records.Per your request, redemption proceeds may be wired or may be sent via electronic funds transfer through the ACH network, to your pre-designated bank account.There is a $15 wire charge per wire which will be deducted from your account balance on dollar specific trades or from the proceeds on complete redemptions and share specific trades.There is no charge for proceeds sent via ACH network; however, most ACH transfers require two to three days for the bank account to receive credit.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 30 calendardays before the redemption request. Before executing an instruction received by telephone, the Transfer Agent will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If a Fund or its agents follow these procedures, they cannot be held liable for any loss, expense or cost arising out of any telephone redemption or exchange request that is reasonably believed to be genuine.This includes fraudulent or unauthorized requests.A Fund may change, modify or terminate these privileges at any time upon at least 60 days’ written notice to shareholders.Once a telephone transaction has been placed, it cannot be canceled or modified.If you have a retirement account, you may not redeem shares by telephone. If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.You may make your redemption request in writing. Through a Financial Intermediary.You may redeem a Fund’s shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary.Please keep in mind that your Financial Intermediary may charge additional fees for its services. Systematic Withdrawal Program.As another convenience, you may redeem a Fund’s shares through the Systematic Withdrawal Program (“SWP”).Under the SWP, shareholders or their Financial Intermediaries may request that a check drawn in a predetermined amount be sent to them each month or calendar quarter.If you elect this method of redemption, for Retail Class Shares, your Fund account must have a value of at least $5,000 and the minimum amount that may be withdrawn each month or quarter is $100.For Institutional Class Shares, your Fund account must have a value of at least $500,000 and the minimum amount that may be withdrawn each month or quarter is $5,000.If you elect this method of redemption, a Fund will send a check directly to your address of record, or will send the payments directly to a pre-authorized bank account by electronic funds transfer via the ACH network.For payment through the ACH network, your bank must be a member and your bank account information must be maintained on your Fund account.This SWP may be terminated or modified by a shareholder or a Fund at any time without charge or penalty.You may terminate your participation in this SWP at any time by contacting the Transfer Agent sufficiently in advance of the next withdrawal. Table of Contents - Prospectus 59 A withdrawal under the SWP involves a redemption of a Fund’s shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of a Fund’s account application.Please call 1-866-811-0224 for additional information regarding the Fund’s SWP. Low Balance Accounts.A Fund may redeem the shares in your account if the value of your account for Retail Class Shares is less than $250 for the Hodges Fund and $1,000 for the other Funds as a result of redemptions you have made.The Hodges Fund or Small Cap Fund may redeem the shares in your account if the value of your account for Institutional Class Shares is less than $500,000 for a Fund as a result of redemptions you have made.You will be notified that the value of your account is less than the amount mentioned above before a Fund makes an involuntary redemption.You will then have 30 days in which to make an additional investment to bring the value of your account to at least $1,000 for Retail Class Shares ($250 for the Hodges Fund) or $500,000 for Institutional Class Shares, before a Fund takes any action. Redemption Fees.Each Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, the Funds will assess a redemption/exchange fee of 1.00% on the redemption/exchange of Fund shares held for 30days or less for all Retail Class shares and with respect to the Institutional Class shares of the Hodges Fund and Hodges Small Cap Fund for Fund shares held for 60days or less.Each Fund uses the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies.The redemption fee is deducted from your proceeds and is retained by a Fund for the benefit of its long-term shareholders.This fee does not apply to (1)shares purchased through reinvested dividends or capital gains; (2)Fund redemptions under the Fund’s SWP; (3)the redemption of shares previously purchased under an AIP; (4)the involuntary redemption of low balance accounts; (5)sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain asset-allocation programs managed by fee-based investment advisors, certain wrap accounts and certain retirement plans; (6)minimum required distributions from retirement accounts; (7)premature distributions from retirement accounts due to the disability or health of the shareholder; (8)redemptions resulting in the settlement of an estate due to the death of the shareholder; (9)conversion of shares from one share class to another in the same Fund; (10)taking out a distribution or loan from a defined contribution plan; (11)to effect, through a redemption and subsequent purchase, an account registration change within the same Fund; or (12)redemptions in connection with charitable investment pool accounts.The Fund’s redemption fee will be waived on sales or exchanges of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain asset-allocation programs managed by fee-based investment advisors, certain wrap accounts and certain retirement plans.Each Fund reserves the right to change the terms and amount of this fee upon at least 60 days’ written notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than the number of days noted above, a Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, a Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because each Fund is required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, a Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. Table of Contents - Prospectus 60 ACCOUNT AND TRANSACTION POLICIES Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell a Fund’s shares or receive proceeds.Specifically, a Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3) for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Redemption requests will be sent to the address of record.A Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 30 days of the redemption request, the request must be in writing with your signature guaranteed. Redemption In-Kind.Each Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that a Fund would do so except during unusual market conditions.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Signature Guarantees.The Transfer Agent may require a signature guarantee, from either a Medallion program member or a non-Medallion program member, for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner is required in the following situations: · For all redemption requests in excess of $50,000; · If a change of address request has been received by the Transfer Agent within the last 30 calendar days; · When requesting a change in ownership of your account; and · When redemption proceeds are payable or sent to any person, address or bank account not on record. In addition to the situations described above, the Funds and/or the Transfer Agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).The Advisor may waive the need for a signature guarantee from time to time.A notary public is not an acceptable signature guarantor. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. The Fund reserves the right to waive any signature requirement at their discretion. Householding.In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-866-811-0224 to request individual copies of these documents.Once the Funds receive notice to stop householding, we will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. Table of Contents - Prospectus 61 Unclaimed Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. EXCHANGING SHARES You may exchange all or a portion of your investment, from one Fund to any other Hodges Fund, by mail or telephone provided you established telephone exchange privileges on your account application.Any new account established through an exchange will be subject to a minimum investment requirement described above.In addition, existing accounts are subject to a minimum exchange requirement of $50.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss.Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees.See the “Redemption Fees” section for additional information.You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class.This exchange privilege may be terminated or modified by a Fund at any time upon a 60-day notice to shareholders.Call the Funds at 1-866-811-0224 to learn more about exchanges. TOOLS TO COMBAT FREQUENT TRANSACTIONS Each Fund is intended for long-term investors.Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt a Fund’s investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.Each Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.Each Fund takes steps to reduce the frequency and effect of these activities in a Fund.These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by a Fund in its sole discretion. In an effort to discourage abusive trading practices and minimize harm to a Fund and its shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order or exchange request, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to a Fund) and without prior notice.A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, each Fund applies all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since a Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading.However, each Fund will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.Each Fund will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from a Fund to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, a Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, each Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Table of Contents - Prospectus 62 DIVIDENDS AND DISTRIBUTIONS Net investment income generally consists of interest income and dividends received on investments, less expenses.For the Equity Income Fund, dividends from net investment income are issued quarterly.For all other Funds, dividends from net investment income are generally made at least annually.For all Funds, capital gain distributions from net profits from the sale of securities are generally made at least annually. Each Fund typically distributes any undistributed net investment income, if any, in November.Capital gains distributions, if any, are also normally made in November, but a Fund may make an additional payment of dividends or distributions if it deems it desirable at another time during the year.A dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes. All distributions will be reinvested in a Fund’s shares unless you choose one of the following options: (1)receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest dividends in additional fund shares, while receiving capital gain distributions in cash.Reinvestment of distributions does not avoid or defer taxable income to you.If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, each Fund reserves the right to reinvest the distribution check in your account at a Fund’s then current NAV and to reinvest all subsequent distributions. If you wish to change your distribution option, write or call the Transfer Agent in advance of the payment date for the distribution. TAX CONSEQUENCES Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As regulated investment companies, the Funds will not be subject to federal income tax if they distribute their income as required by the tax law and satisfy certain other requirements that are described in the SAI.Each Fund operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders. Each Fund intends to make distributions of ordinary income and capital gains.In general, a Fund’s distributions are taxable to you, as either ordinary income or capital gain (unless your investment is through a qualified retirement plan).Dividends are taxable to you as ordinary income or, in certain cases, for non corporate shareholders, as qualified dividend income, which is taxed at long-term capital gain rates.A Fund’s distributions of short-term capital gains are also taxable to you as ordinary income.A Fund’s distributions of its long-term capital gains are taxable to you as long-term capital gains.The rate you pay on capital gains will depend on how long a Fund held the securities that generated the gains, not how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Shareholders should note that a Fund may make taxable distributions of income and capital gains even when share values have declined.There is no requirement that a Fund take into consideration any tax implications when implementing its investment strategy. Distributions and dividends declared in October, November or December to shareholders of record on a specified date in such a month, but paid in January, are taxable as if they were paid in December. All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a return on your investment. Table of Contents - Prospectus 63 If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and any other adjustments to your tax basis for your shares, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding or if the Internal Revenue Service instructs a Fund to do so. Non-corporate shareholders whose adjusted gross income for a year exceeds $200,000 for single filers or $250,000 for married joint filers generally are subject to a Medicare tax of 3.8% on net investment income, which includes dividends and capital gains from the Fund. Additional information concerning the taxation of the Fund and its shareholders is contained in the Fund’s Statement of Additional Information.You are urged to consult your own tax advisor regarding the federal, state, local or foreign tax consequences of an investment in a Fund based on your individual circumstances. RULE 12b-1 AND OTHER SERVICE FEES Each Fund’s Retail Class shares have adopted a Distribution Plan (the “Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, each Fund is authorized to pay the distributor a fee for the sale and distribution of a Fund’s shares and services it provides to shareholders.The maximum amount of the fee authorized is 0.25% of a Fund’s average daily net assets annually.Because these fees are paid out of a Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. In addition to paying fees under the Plan, each Fund may pay service fees to Financial Intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of a Fund, including affiliates of the Advisor.Such payments and compensation are in addition to the sales charges (including Rule 12b-1 fees) and service fees paid by a Fund.These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary.Cash compensation may also be paid to Financial Intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to a Fund’s shareholders.The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. INDEX DESCRIPTIONS The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The Russell 3000® Index measures the performance of those Russell 3000® companies with higher price-to-book ratios and higher forecasted growth values. The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe, commonly referred to as "SMID" cap. Table of Contents - Prospectus 64 The Russell 2000® Index is an unmanaged index generally representative of the market for the stocks of small-sized U.S. companies.The Russell 2000® Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The Russell 2000® Value Index measures the performance of small-cap value segment of the U.S. equity universe. Direct investment in an index is not possible. Table of Contents - Prospectus 65 FINANCIAL HIGHLIGHTS The following tables illustrate the financial performance for the Funds for the fiscal periods shown.Certain information reflects financial results for a single Fund share.“Total return” illustrates how much your investment in a Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, the Funds’ independent registered public accounting firm.Their report and the Funds’ financial statements are included in the Funds’ most recent Annual Report to shareholders. Table of Contents - Prospectus 66 Hodges Fund RETAIL SHARES - HDPMX financial highlightsFor a capital share outstanding throughout each year Year Ended March 31, 2014 Net asset value, beginning of year $ 26.72 $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)* (0.14 ) Net realized and unrealized gain (loss) on investments 11.09 ) Total from investment operations 10.95 ) LESS DISTRIBUTIONS: From net investment income (0.03 ) — From net realized gain — Total distributions (0.03 ) — Paid-in capital from redemption fees 0.01 ** ** ** Net asset value, end of year $ 37.65 $ Total return 41.04 % % )% % % SUPPLEMENTAL DATA: Net assets, end of year (millions) $ 410.2 $ Portfolio turnover rate 105 % 60
